666 S.E.2d 547 (2008)
52 Va. App. 663
Margaret A. PARKS
v.
Dennis W. PARKS.
Record No. 1991-07-1.
Court of Appeals of Virginia.
September 23, 2008.
*548 Paul H. Wilson (Wilson & Wilson, P.C., on brief), Newport News, for appellant.
Dennis W. Parks, pro se.
Present: FELTON, C.J., and FRANK and HUMPHREYS, JJ.
FELTON, JR., Chief Judge.
Margaret A. Parks (wife) appeals from the trial court's July 31, 2007 final equitable distribution order. On appeal, wife contends the trial court erred by: (1) awarding wife credit for only a 1.5% commission on the sale of husband's prior home and the purchase of the marital home; (2) requiring husband to pay one-half the value of stocks at the time of sale rather than one-half the value of stocks at the time the assets were to have been conveyed to wife; and (3) giving husband a post-separation credit for principal reduction on the mortgage of the marital home.
On appeal, wife presents no legal authority in support of her three arguments. Rule 5A:20(e) provides that the opening brief shall include "[t]he principles of law, the argument, and the authorities relating to each question presented...." (Emphasis added). "Statements unsupported by argument, authority, or citations to the record do not permit appellate consideration." Cirrito v. Cirrito, 44 Va.App. 287, 302 n. 7, 605 S.E.2d 268, 275 n. 7 (2004) (citing Buchanan v. Buchanan, 14 Va.App. 53, 56, 415 S.E.2d 237, 239 (1992)). The Supreme Court recently announced that when a party's "failure to strictly adhere to the requirements of Rule 5A:20(e)" is significant, "the Court of Appeals may ... treat a question presented as waived." Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008). Here, we find wife's failure to comply with Rule 5A:20(e) as to each question presented to be significant. Accordingly, wife's questions presented are waived, and the judgment of the trial court is affirmed without opinion as to whether error exists in the record.
Affirmed.